Citation Nr: 0031963	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  The propriety of the initial 50 rating assigned for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased rating for shrapnel wound of 
the left forearm with retained foreign body, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for ulnar nerve 
entrapment, left, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the right axilla.

5.  Entitlement to an increased (compensable) rating for 
intra-orbital foreign body, temporal base.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970 
and from May 1971 to December 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 1995 and July 1997 rating decisions by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2000, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge at the RO.  

As is reflected below, the issue of whether the veteran's 
PTSD warrants a rating higher than 50 percent, for the period 
beginning November 7, 1996, is addressed in the REMAND 
portion of this decision.  




FINDINGS OF FACT

1.  Prior to November 7, 1996, the medical evidence did not 
show that the veteran's PTSD caused his ability to establish 
or maintain effective or favorable relationships with people 
to be severely impaired and that his psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

2.  The veteran's shrapnel wound of the left forearm with 
retained foreign body results in scarring which is tender and 
painful, but does not cause loss of grip strength, anatomical 
defects, or functional defects (not related to nerve injury) 
to include any motor loss.

3.  The veteran's left ulnar nerve entrapment is incomplete 
and mild in degree of severity.  


CONCLUSIONS OF LAW

1.  The assignment of the initial 50 percent rating for 
service-connected PTSD from April 14, 1994 to November 6, 
1996 was proper as the criteria for a higher evaluation had 
not been met for that time period. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (regulations in effect prior to November 
7, 1996).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel wound of the left forearm with retained 
foreign body have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 
(2000).  

3.  The criteria for a rating in excess of 10 percent for 
left ulnar nerve entrapment have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  


PTSD

In April 1994, the veteran filed a claim for service 
connection for PTSD.  In conjunction with his claim, he was 
afforded a VA PTSD examination in June 1994.  At that time, 
the veteran reported having dreams and nightmares of combat 
occurring almost weekly.  He reported having an increased 
startle response and indicated that he often overreacts to 
things when they occur.  He related that certain noises, 
smells, and situations bring back memories of Vietnam.  The 
veteran related that he was married to his second wife and 
felt that things were going better.  He reported that he was 
employed as a police officer, but planned to retire within a 
year.  Mental status examination revealed a somber, depressed 
appearing, hypervigilant individual who, at times, was 
irritated during the evaluation.  There was no evidence of 
hallucinations, delusions, or other psychotic phenomena.  His 
mood and affect varied from irritability to overt anger at 
times to irritation to hypervigilance.  The veteran admitted 
to depressive ideation, but denied suicidal ideation.  Recent 
and remote memory were grossly intact and recent memory was 
impaired by depression.  Insight was fair and judgment was 
good.  In summary, the examiner indicated that the veteran 
presented with signs and symptoms consistent with PTSD 
according to American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, third edition, 
(DSM-III-R) and formed the criteria for it.  The diagnosis 
was PTSD, moderately severe.  Global Assessment of 
Functioning (GAF) was 42.  

Subsequent VA outpatient records show treatment in the mental 
hygiene clinic by a psychologist for PTSD during the period 
from August 1994 until May 1995.  Most of the notes concerned 
the veteran's recollections of his military experiences and 
the difficulties he was having with his step-children.  It 
was noted that the veteran explained that he did not have a 
good relationship with his superior at work.  These records 
do not reflect that any medication was prescribed.  

In an April 1995 rating decision, service connection was 
granted for PTSD and a 30 percent rating was assigned 
effective from April 1994.  The veteran appealed that 
determination.  

In April 1997, the veteran testified at a personal hearing 
before a hearing officer.  At that time, he indicated that he 
had been employed as a police officer for 23 years, but was 
planning to retire due to his inability to tolerate other 
people and due to his temper.  He further indicated that he 
suffered from sleep problems to include nightmares, anxiety, 
and survival guilt. He related that he was married to his 
second wife, but had some family problems because he was 
critical of his wife and children.  He further indicated that 
he suffered from depression.  

In April 1997, a letter was received from the veteran's wife.  
In this letter, she indicated that the veteran had sleep 
problems.  She related that he could not sleep for long 
periods or during the night hours.  She also indicated that 
he had nightmares and slept fitfully.  In addition, he would 
wake in a violent manner.  In addition, she related that the 
veteran felt the need to be in control of his environment and 
had threatened violence.  She stated that the veteran was not 
of assistance to her around the house.  Also, she related 
that his short term memory had been poor.  His wife stated 
that he could be disagreeable and that the type of weather 
outside affected his mood swings.  Finally, she related that 
the veteran was primarily a "loner."

In May 1997, the veteran was afforded another PTSD 
examination.  At that time, the veteran reported having 
essentially the same symptoms as he had on the last 
examination.  In addition, he related that he still had not 
retired from the police force, but was considering retirement 
due to his becoming more concerned about his propensity for 
violence.  He indicated that he had become more brutal with 
the prisoners.  In addition, he related that he had an 
increase in insomnia, was persistently checking the perimeter 
of his home, and had decreased tolerance for everything in 
civilian life as well as police life.  The veteran related 
that he tried to block things out and to avoid people.  He 
admitted to fantasizing about violence during the day when he 
was a policeman.  Mental status examination revealed a 
depressed appearing hypervigilant and agitated individual.  
There was no evidence of hallucinations, delusions, or 
psychosis.  His mood and affect varied from overt anger to 
irritability to irritation.  He admitted to depressive 
ideation and admitted to some fleeting suicidal ideation.  
Recent and remote memory were impaired by his depression.  
Recent memory showed a moderate impairment and remote memory 
showed little impairment.  Insight was fair and judgment was 
fair.  In summary, the examiner indicated that the veteran 
continued to present with the signs and symptoms of PTSD from 
DSM-IV.  He showed some escalation of these signs and 
symptoms.  The diagnosis was PTSD.  GAF was 48.  

In a July 1997 rating decision, the veteran's disability 
rating for his PTSD was increased to 50 percent effective 
April 1994, the effective date of service connection.  

In July 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  At that 
time, the veteran related that, prior to his retirement, in 
early 1998, from the police force, he had been having 
difficulty at work because he did not want to tell his 
supervisor that he was receiving psychiatric treatment.  In 
addition, he related that he felt that he was becoming too 
physical with criminals.  The veteran related that he only 
felt safe when he was in possession of a weapon.  In 
addition, the veteran related that he primarily socialized 
with other veterans, although he did not socialize as much as 
he used to socialize.  The veteran indicated that he still 
suffered from the same types of sleep problems as he had 
suffered from on prior occasions.  The veteran related that 
he was currently working part-time and enjoyed his work.  He 
indicated that he preferred to be working than to be at home.  
The veteran indicated that he took no medication for his 
psychiatric symptoms, nor had he resumed therapy or other 
treatment.

In July 2000, the veteran's wife sent in another letter.  She 
related the veteran's various work problems and his 
reluctance to be forthcoming with his supervisor and she also 
confirmed his current part-time work with the Sheriff's 
Department.  The veteran's wife essentially indicated that 
the veteran still had the same problems as he had previously 
had.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson v. 
West, 12 Vet. App 119 (1999) case is warranted.  In that 
case, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
the Court held that the current level of disability is of 
primary importance when assessing an increased rating claim.  
However, in cases such as this one, the Francisco rule does 
not apply; rather, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."

In this case, the RO has not issued a statement of the case 
and/or a supplemental statement of the case that explicitly 
reflect consideration of the propriety of the initial rating, 
or included a discussion of whether "staged rating" would 
be appropriate in the veteran's case.  However, the Board 
does not consider it necessary to remand this claim to the RO 
for issuance of a statement of the case on this issue.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various points during the appeal.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate; thus, the Board finds that 
a remand of the case would not be productive, as it would not 
produce a markedly different analysis on the RO's part, or 
give rise to markedly different arguments on the veteran's 
part. 

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD.  The Board notes that during the 
pendency of the veteran's appeal, a revised rating schedule 
for mental disabilities became effective on November 7, 1996.  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  Therefore, the Board 
must evaluate the veteran's claim for a higher rating for 
PTSD under both the former applicable criteria and the 
revised applicable criteria in the rating schedule, and apply 
the more favorable result, if any.  Because the veteran has 
not undergone VA examination for several years, and there 
have been made assertions that his psychiatric condition has 
deteriorated, the Board will consider, at this time, only the 
proper rating warranted for PTSD during the period prior to 
November 7, 1996, under the applicable criteria then in 
effect.  The issue of a rating higher than 50 percent for the 
period beginning November 7, 1996, will be addressed in the 
REMAND portion of this decision below.  

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Prior to November 7, 1996, in order to warrant assignment of 
the next higher rating of 70 percent, the medical evidence 
would have to show that the veteran's PTSD caused the 
veteran's ability to establish or maintain effective or 
favorable relationships with people to be severely impaired 
and that his psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A review of the 
evidence does not show that the criteria for a 70 percent 
rating was met.  The veteran was employed on a full time 
basis as a police officer.  Although he was having difficulty 
with his supervisor, this was due to reluctance to tell the 
supervisor of his medical treatment and evaluation for PTSD, 
as well as due to other non-related factors.  While the 
veteran reported having difficulty controlling his temper on 
the job, his ability to perform his job was not severely 
impaired as he was able to retain his full-time employment.  
In addition, his relationships with others were not severely 
impaired as he was able to maintain relationships with his 
family and select friends.  He received only sporadic 
treatment with a psychologist, and was neither prescribed nor 
used any medication.  

Although careful consideration has been given to the 
testimony of the veteran and the submissions from his spouse, 
the preponderance of the evidence does not support a finding 
of severe social or industrial impairment, during the period 
prior to November 7, 1996.  


Residuals of Shrapnel Wound of the Left Forearm to Include
Ulnar Nerve Entrapment

In April 1994, the veteran applied for an increased rating 
for service-connected shrapnel wound of the left forearm with 
retained foreign body.  In June 1994, he was afforded a VA 
muscles examination.  With regard to the left upper 
extremity, the veteran complained that he had numbness in the 
4th and 5th fingers whenever his arm is rested down against a 
hard surface.  In addition, he reported having spasmodic 
jerking of the 4th and 5th fingers.  The examiner noted that 
the extensor muscle of his left forearm had been penetrated, 
but there was no scar present, there were no adhesions, and 
there was no damage to tendons.  The examiner further noted 
that the veteran had no damage to the joints or the bones, 
but did have decreased pinprick sensation on the 4th and 5th 
volar fingers extending up into the ulnar side of the palm.  
Extensor and flexor strength of the wrists was normal.  The 
grasp was normal, with his right being stronger than his 
left.  X-rays of the left elbow were normal.  X-rays of the 
left arm revealed minute metallic densities in the left 
proximal forearm was consistent with shrapnel.  

A June 1994 hand examination revealed no anatomical or 
functional defect.  The veteran's grasping of the left hand 
was noted to be normal.  Although the veteran's right hand 
was noted to be stronger than his left hand, it was indicated 
that he was right-handed and total strength was approximately 
normal.  Neurological examination of the fingers showed that 
the veteran had soft touch sensation in all fingers.  He had 
hard touch sensation in all fingers.  He was lacking a 
pinprick sensation on the 4th and 5th fingers of both hands 
extending up into the ulnar portion of the palm.  Nerve 
conduction studies and an electromyography (EMG) testing of 
the ulnar nerves were conducted.  The diagnosis was "rule 
out nerve entrapment syndrome."

In an April 1995 rating decision, entitlement to an increased 
rating for residuals of shrapnel wound of the left forearm 
with retained foreign body was denied.  The veteran appealed 
that determination.  In April 1997, the veteran testified at 
a personal hearing before a hearing officer at the RO.  At 
that time, the veteran related that his little and ring 
fingers on his left hand and the palm portion underneath 
those two fingers down to the wrist were constantly tingling 
and numb.  The veteran also described having pain in the area 
of the shrapnel wound around the ulnar bone.  In addition, he 
related having spasms in those same two fingers.  

In May 1997, the veteran was afforded a VA scar examination.  
Physical examination revealed a scar on the posterior aspect 
of the left forearm just below the elbow which measured .25 
inches by .75 inches, was slightly depressed, and was 
slightly tender.  

In May 1997, the veteran was also afforded a VA peripheral 
nerve examination.  Physical examination reveled that the 
veteran's deep tendon reflexes were depressed, but equal.  
There was no evidence of motor loss.  Strength and grip were 
good.  Decreased sensation to pinprick was noted over the 4th 
and 5th fingers extending to the level of the elbow.  The 
diagnosis was probable mild ulnar nerve entrapment at the 
left elbow, probably secondary to shell fragment wound.  

Ina  July 1997 rating decision, the RO granted an increased 
rating for residuals of shrapnel wound to the left forearm by 
granting service connection for ulnar nerve entrapment and 
assigning a 10 percent rating for that disability.  

In October 1997, the veteran underwent examinations by 
private physicians.  

The veteran was first examined by Sowbhagya L. Sonthineni, 
M.D., who noted that the veteran was complaining of numbness 
of his left little and right fingers extending onto the palm 
on the left side.  Also, it was noted that the veteran 
complained of pain and tingling over the dorsal aspect of the 
forearm just below the elbow.  Physical examination revealed 
that the veteran was right handed.  Examination of the motor 
system revealed mild weakness of the left abductor digital 
quinti.  There was no other focal weakness.  There was no 
change in tone or atrophy and no other involuntary movements 
were noted.  Examination of the sensory system revealed that 
sensory perception to pinprick was decreased over the little 
and ring fingers on the left hand extending onto the palm and 
up to the wrist.  There were no other sensory deficits noted 
to pinprick, vibration, or touch.  Tinel's sign was positive.  
Deep tendon reflexes were in the range of 2/4 and 
symmetrical.  Cerebellar testing showed that finger to nose 
and heel to shin were performed without dysmetria.  Romberg 
test was normal.  The impression was ulnar nerve compression 
neuropathy and status post shrapnel wounds.  

On October 4, 1997, the veteran was examined by Albert B. 
Kochersperger, M.D., P.C..  At that time, the veteran 
indicated that he had a feeling of constant tingling in his 
4th and 5th left fingers as well as on the ulnar aspect of the 
left palm.  The veteran complained of discomfort to increase 
if he was driving or gripping. He indicated that he had 
symptoms of tenderness and pain in the proximal 4th of the 
left ulna which was worse if he leaned onto a firm surface.  
He also reported pain and an increase in the tingling in the 
4th and 5th fingers.  Physical examination revealed that the 
veteran was right hand dominant. He had grip strength of 95 
pounds force right and 94 pounds force left.  His biceps 
reflexes and brachioradialis reflexes were equal at plus two.  
His triceps reflexes were two plus on the right and one plus 
on the left.  His upper arm circumferences were equal.  His 
forearm circumference was 1/2 centimeter greater on the 
right.  He had decreased sensation to light touch in the 
ulnar nerve distribution from the wrist distally.  He had 
good power of finger abduction bilaterally and did not have 
fatigue when this was held for 15 to 20 seconds.  He had 
several small well-healed scars over the proximal 4th of the 
left ulna, some of which were tender with palpation, 
especially in the areas immediately overlying the 
subcutaneous bony aspect of the proximal ulna.  There was no 
evidence of clawing or atrophy.  There was no weakness of the 
left thumb or wrist.  There was no tenderness of the 
olecranon or medial or lateral epicondyles of the left elbow.  
Palpation over several areas of shrapnel did cause 
paresthesias in the 4th and 5th fingers of the left hand.  The 
diagnosis was shrapnel wounds proximal left forearm in the 
region of the proximal 4th of the ulna with compression of 
some fibers of the left ulnar nerve.  The physician indicated 
that there was incomplete involvement of the ulnar nerve and 
that the impairment was mild. 

Dr. Sonthineni examined the veteran again on October 23, 997.  
At that time, it was noted that the veteran had a long 
history of pain over the left forearm below the elbow as well 
as little and ring finger numbness.  It was noted that the 
symptoms started following shrapnel injury to the forearm and 
that the veteran had a pins and needles sensation.  
Examination revealed that the veteran had weakness of the 
abducto pollices brevis and abductor digital quinti on the 
left.  The veteran had decreased sensory perception over the 
little and right fingers on the left.  Palpation of the ulnar 
nerve at the elbow caused hyperesthesia.  Deep tendon 
reflexes were in the range of two and were symmetrical. It 
was noted that EMG and nerve conduction testing showed 
evidence for slow conduction velocity of the ulnar nerve 
across the elbow on the left. Also, the veteran had axon 
degeneration with denervation potentials in abductor digital 
quinti and first dorsal interosseous muscles as well as 
flexor carpi ulnaris.  The diagnosis was shrapnel injury with 
left ulnar nerve injury with axonal degeneration. In a 
subsequent July 1999 letter, the physician reiterated the 
findings indicated on the prior examination and he indicated 
that the ulnar nerve entrapment was related to the inservice 
shrapnel wound.

In July 2000, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  At that 
time, the veteran reiterated the complaints he had made 
regarding his left upper extremity to his private physician.  
The veteran also indicated that he had trouble fastening 
buttons and engaging in some activities, such as using a bow 
and arrow. He indicated that he had pain in his left arm 
which sometimes woke him up at night.  He related that used 
anti-inflammatory medication.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco.  Thus, where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected residuals of shrapnel wound to the left 
upper extremity.

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability. subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Therefore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7 (1995).  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to this 
case, the veteran sustained shrapnel wound to the left upper 
extremity.  In this case, consideration must be given to 
whether there is muscle injury, nerve injury, and/or scarring 
due to the shrapnel wound.  

Finally, the Board notes that the rating criteria for muscle 
injuries were revised, effective July 3, 1997, during the 
pendency of the veteran's appeal.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  .  This ordinarily would require that the 
claim be remanded to the RO if the RO had not considered such 
changes, to avoid the veteran being unduly prejudiced, but 
since there were no substantive changes in the rating 
criteria (in fact, the language and content are virtually the 
same, just reorganized differently), neither version of the 
criteria--new or old--is "more favorable" to him, and the 
Board may proceed with the adjudication of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).  In fact, a 
review of the medical evidence shows that while the veteran 
sustained penetration from the shrapnel to the extensor 
muscle of his left forearm, he does not have any residual 
muscle injury to his left upper extremity due to shrapnel 
wound.  There is no tissue loss, adhesions, damage to 
tendons, damage to the bones or joints, loss of grip 
strength, anatomical defects, or functional defects (not 
related to nerve injury) to include any motor loss.  Thus, a 
rating based on residual muscle injury is not warranted.

With regard to scarring, the veteran is currently receiving a 
10 percent rating for scarring on the left forearm under 
Diagnostic Code 7804.  

The Board notes that the VA rating schedule provides ratings 
under several Diagnostic Codes for scarring of the skin.  
Disfiguring scars of the head, face and neck are rated under 
Diagnostic Code 7800.  Scars from burns are rated under 
Diagnostic Codes 7801-7802.  Scars which are superficial, 
poorly nourished, with repeated ulceration are rated under 
Diagnostic Code 7803.  Scars which are superficial, tender 
and painful on objective demonstration are rated as 10 
percent disabling under Diagnostic Code 7804.  

Under Diagnostic Code 7805, other scars are rated based on 
the limitation of function of the part affected.  Under 
Diagnostic Code 5201, the rating schedule provides a 20 
percent rating when there is limitation of the minor arm to 
shoulder level; a 20 percent rating when there is limitation 
of the minor arm to midway between side and shoulder level; 
and a 30 percent rating when there is limitation of the minor 
arm to 25 degrees from the side.  38 C.F.R. Part 4, 
Diagnostic Code 5201.  

In this case, Diagnostic Codes 7800-7803 are inapplicable.  
The veteran is currently receiving the maximum rating under 
Diagnostic Code 7804 based on the fact that he has scarring 
on the posterior aspect of the left forearm which is slightly 
depressed and tender.  In order for a higher rating to be 
warranted, the scarring would have to be productive of 
limitation of function of the left forearm/elbow.  In this 
case, there is no such limitation of function.  As noted, 
there is no loss of grip strength, anatomical defects, or 
functional defects (not related to nerve injury) to include 
any motor loss.  Thus, a higher rating for the veteran's 
residuals scarring of the left forearm due to shrapnel wound 
is not warranted.  Likewise, since the veteran does not have 
any limitation of motion due to his shrapnel wound, the 
directives of DeLuca are not for application in this case.  
Johnson.  

With regard to the veteran's left ulnar nerve entrapment, he 
has been receiving a 10 percent rating under Diagnostic Code 
8516.  Under this diagnostic code, the rating schedule 
provides, for paralysis of the ulnar nerve, a 60 percent 
disability rating for complete paralysis in the major 
extremity, and a 50 percent rating for the minor extremity, 
characterized as the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent if minor); and a 40 percent 
rating for severe residuals in the major extremity (30 
percent if minor).  38 C.F.R. § 4.124a.

Entitlement to a disability rating in excess of 10 percent 
under Diagnostic Code 8516 requires evidence showing that the 
neurological impairment is moderate.  When the manifestations 
of the neurological impairment are wholly sensory, the rating 
should be for mild incomplete paralysis, which warrants a 10 
percent rating under Diagnostic Code 8516.  38 C.F.R. § 
4.124a.  In this case, the left hand symptoms are not wholly 
sensory as some weakness of the left abductor digital quinti 
was noted by Dr. Sonthineni.  However, Dr. Kochersperger 
indicated in October 1997 that there was incomplete 
involvement of the ulnar nerve and that the impairment was 
mild.  There was no evidence of clawing, atrophy, or weakness 
of the wrist.  These findings are consistent with the prior 
May 1997 VA examination which basically only showed sensory 
impairment as well as by Dr. Sonthineni's examinations which 
only showed, other than the weakness of the left abductor 
digital quinti, sensory impairment.  Overall, the veteran's 
disability level more nearly approximates the mild level 
rather than the moderate level.  

Accordingly, the Board finds that the criteria for a 
disability rating in excess of 10 percent under Diagnostic 
Code 8516 have not been met.

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's shrapnel wound of the 
left forearm with retained foreign body and for ulnar nerve 
entrapment and that the claims must be denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 50 percent for PTSD is not warranted 
for the period from April 14, 1994 through November 6, 1996.

A rating in excess of 10 percent for residuals of shrapnel 
wound of the left forearm with retained foreign body is not 
warranted.  

A rating in excess of 10 percent for left ulnar nerve 
entrapment is not warranted.  


REMAND

During his July 2000 personal hearing, the veteran and his 
representative made certain assertions regarding his service-
connected right axilla disability and his service-connected 
residuals, intra-orbital foreign body, temporal base.  In 
sum, these allegations need to be resolved by further VA 
examination as the medical evidence of record predates these 
allegations and does not entirely substantiate the new 
assertions.  

Specifically, the veteran and his representative maintain 
that his service-connected right axilla disability is 
productive of neurological symptomatology.  They assert that 
due to these symptoms a higher rating is warranted.  A review 
of the medical evidence shows that some neurological 
symptomatology was noted on a June 1994 VA examination and on 
private October 1997 examinations.  However, no specific 
diagnosis of neurological impairment of the right upper 
extremity was rendered.  

In addition, the veteran and his representative maintain that 
his service-connected residuals, intra-orbital foreign body, 
temporal base, cause the veteran to have a gritty feeling in 
his eye, as if some object was located in his eye.  Also, it 
was asserted that this eye disability results in headaches 
and blurred vision.  A review of the medical evidence shows 
that, upon the most recent private examination conducted in 
October 1997, the veteran did not complain of any symptoms.  

Argument has also been advanced to the effect that the 
veteran's PTSD has become more symptomatic in recent years.  
The veteran was last examined in 1997.  An up-to-date 
examination would be beneficial, prior to appellate review.  

Moreover, the Board notes that recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.), substantially revised certain statutory provisions 
regarding the assistance that VA must provide to claimants 
for VA benefits and the notice that VA must provide to 
claimants as to the type of evidence that is necessary to 
substantiate his claim.  

Accordingly, the Board finds that the veteran should be 
afforded a VA examination to include psychiatric, orthopedic, 
neurological, and visual evaluations. 

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be contacted and 
asked to provide information as to any 
sources of medical treatment he has 
received for the service-connected right 
axilla and for residuals, intra-orbital 
foreign body, temporal base disabilities, 
as well as for PTSD.  In the event there 
are private or VA records which are not 
part of the file, these should be 
obtained.  

2.  The veteran should be asked to 
provide documentation from his employer 
as to the amount of hours worked by him 
on a weekly basis, and whether there are 
any accommodations made to him on account 
of PTSD, a right axilla disorder and/or 
residuals, intra-orbital foreign body, 
temporal base.  

3.  The veteran should be afforded a VA 
examination to include orthopedic, 
neurological, and visual evaluations to 
determine the current nature, extent, and 
manifestations of  his service-connected 
right axilla and service-connected 
residuals, intra-orbital foreign body, 
temporal base disabilities.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner(s) prior to the 
examination(s).  

The orthopedic examiner should opine as 
to what residuals, if any, are present as 
due to shell fragment wound of the right 
axilla.  The examiner should also 
indicate if any scarring is tender or 
painful upon objective demonstration.  

The neurological examiner should opine as 
to whether the veteran's shell fragment 
wound of the right axilla has resulted in 
any neurological impairment and, if so, 
the extent thereof.  An opinion is also 
requested on the etiology of the 
veteran's headaches and blurred vision, 
and whether either or both of these are 
due to residual disability due to intra-
orbital foreign body of the temporal 
base.  

The visual examiner should opine as to 
what residuals, if any, are present due 
to an intra-orbital foreign body of the 
temporal base, to include whether the 
intra-orbital foreign body of the 
temporal base has resulted in headaches 
and blurred vision.  

4.  The veteran should also be afforded 
VA psychiatric examination so that the 
extent of disability due to PTSD can be 
adequately ascertained.  The examiner 
should elicit from the veteran all PTSD 
symptoms and should determine their 
impact on his daily functioning.  The 
findings of the examiner must address the 
presence or absence of symptoms set forth 
in the new criteria contained in the 
rating schedule.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Psychological 
Inventory are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  It is imperative 
that the physician include a definition 
of the numerical code assigned under that 
manual in order to assist the RO and the 
Board to comply with the requirements of 
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

6.  The RO should readjudicate the 
veteran's claim for entitlement to higher 
ratings for service-connected right 
axilla disability and for residuals, 
intra-orbital foreign body, temporal 
base, taking into consideration all 
applicable diagnostic codes.  The RO 
should also consider whether a rating 
higher than 50 percent is warranted for 
PTSD for the period beginning November 7, 
1996, under the Diagnostic Codes in 
effect before and after that date, 
applying the most favorable to the 
veteran.  

7.  In the event the veteran fails to 
report for scheduled VA examination(s), 
action should be taken under the 
provisions of 38 C.F.R. § 3.655 (2000).  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 23 -


